 1 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   Michael J. Manning, Esq. (State Bar No. 286879)
 2 Craig G. Côté, Esq. (State Bar No. 132885)
 3 Osman M. Taher, Esq. (State Bar No. 272441)
   MANNING LAW, APC
 4 4667 MacArthur Blvd., Suite 150
 5 Newport Beach, CA 92660
   Office: (949) 200-8755
 6 ADAPracticeGroup@manninglawoffice.com
 7
     Attorneys for Plaintiffs
 8
 9 Gregory F. Hurley (State Bar No. 126791)
   ghurley@sheppardmullin.com
10 Bradley J. Leimkuhler (State Bar No. 261024)
11 bleimkuhler@sheppardmullin.com
   Sheppard, Mullin, Richter & Hampton LLP
12 650 Town Center Drive, 4th Floor
13 Costa Mesa, CA 92626-1993
   Office: (714) 513-5100
14
   Attorneys for Defendant
15 The Resort at Pelican Hill LLC
16
                         UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18    PATRICIA FILARDI, an
      individual; JAMES                  Case No. 8:18-cv-00560-CJC-KES
19    RUTHERFORD, an individual;
      and on behalf of all others
20    similarly situated,                STIPULATED [PROPOSED]
                                         PROTECTIVE ORDER
21                PLAINTIFFS,
22    vs.
23    THE RESORT AT PELICAN
      HILL LLC, a Delaware limited
24    liability company; and DOES 1 to
      50, inclusive,
25
                  DEFENDANTS.
26
27
28                                        -1-
 1               1. A. PURPOSES AND LIMITATIONS
 2        Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles. The parties further acknowledge, as set forth
11 in Section 12.3, below, that this Stipulated Protective Order does not entitle them
12 to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13 procedures that must be followed and the standards that will be applied when a
14 party seeks permission from the court to file material under seal.
15
          1. B. GOOD CAUSE STATEMENT
16
17        This action is likely to involve (1) confidential and non-public sensitive

18 medical information of a Party, (2) trade secrets of a Party, and (3) other valuable
19 research, development, commercial, financial, technical and/or proprietary
20 information for which special protection from public disclosure and from use for
21 any purpose other than prosecution of this action is warranted. Such confidential
22 and proprietary materials and information consist of, among other things,
23 confidential business or financial information, information regarding confidential
24 business practices, policies, or procedures, or other confidential research,
25 development, or commercial information (including information implicating
26
                                            -2-
27
28
 1 privacy rights of third parties), information otherwise generally unavailable to the
 2 public, or which may be privileged or otherwise protected from disclosure under
 3 state or federal statutes, court rules, case decisions, or common law. Accordingly,
 4 to expedite the flow of information, to facilitate the prompt resolution of disputes
 5 over confidentiality of discovery materials, to adequately protect information the
 6 parties are entitled to keep confidential, to ensure that the parties are permitted
 7 reasonable necessary uses of such material in preparation for and in the conduct of
 8 trial, to address their handling at the end of the litigation, and serve the ends of
 9 justice, a protective order for such information is justified in this matter. It is the
10 intent of the parties that information will not be designated as confidential for
11 tactical reasons and that nothing be so designated without a good faith belief that it
12 has been maintained in a confidential, non-public manner, and there is good cause
13 why it should not be part of the public record of this case.
14         2. DEFINITIONS
15
           2.1 Action: this pending federal law suit entitled Filardi, et al. v. The Resort
16
     at Pelican Hill LLC, Case No. 8:18-cv-00560-CJC-KES.
17
18         2.2 Challenging Party: a Party or Non-Party that challenges the designation

19 of information or items under this Order.
20         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
21 how it is generated, stored or maintained) or tangible things that qualify for
22 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
23 the Good Cause Statement.
24         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
25 support staff).
26
                                              -3-
27
28
 1         2.5 Designating Party: a Party or Non-Party that designates information or
 2 items that it produces in disclosures or in responses to discovery as
 3 “CONFIDENTIAL.”
 4         2.6 Disclosure or Discovery Material: all items or information, regardless of
 5 the medium or manner in which it is generated, stored, or maintained (including,
 6 among other things, testimony, transcripts, and tangible things), that are produced
 7 or generated in disclosures or responses to discovery in this matter.
 8
          2.7 Expert: a person with specialized knowledge or experience in a matter
 9
   pertinent to the litigation who has been retained by a Party or its counsel to serve
10
   as an expert witness or as a consultant in this Action.
11
12        2.8 House Counsel: attorneys who are employees of a party to this Action.

13 House Counsel does not include Outside Counsel of Record or any other outside
14 counsel.
15         2.9. Non-Party: any natural person, partnership, corporation, association, or
16 other legal entity not named as a Party to this action.
17         2.10 Outside Counsel of Record: attorneys who are not employees of a party
18 to this Action but are retained to represent or advise a party to this Action and have
19 appeared in this Action on behalf of that party or are affiliated with a law firm
20 which has appeared on behalf of that party, including support staff.
21
         2.11 Party: any party to this Action, including all of its officers, directors,
22
   employees, consultants, retained experts, and Outside Counsel of Record (and their
23
   support staffs).
24
25       2.12 Producing Party: a Party or Non-Party that produces Disclosure or

26
                                             -4-
27
28
 1 Discovery Material in this Action.
 2        2.13 Professional Vendors: persons or entities that provide litigation support
 3 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 4 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 5 and their employees and subcontractors.
 6
         2.14 Protected Material: any Disclosure or Discovery Material that is
 7
   designated as “CONFIDENTIAL.”
 8
 9       2.15 Receiving Party: a Party that receives Disclosure or Discovery Material

10 from a Producing Party.
11        3. SCOPE
12         The protections conferred by this Stipulation and Order cover not only
13 Protected Material (as defined above), but also (1) any information copied or
14 extracted from Protected Material; (2) all copies, excerpts, summaries, or
15 compilations of Protected Material; and (3) any testimony, conversations, or
16 presentations by Parties or their Counsel that might reveal Protected Material. Any
17 use of Protected Material at trial shall be governed by the orders of the trial judge.
18 This Order does not govern the use of Protected Material at trial.
19
           4. DURATION
20
21         Even after final disposition of this litigation, the confidentiality obligations

22 imposed by this Order shall remain in effect until a Designating Party agrees
23 otherwise in writing or a court order otherwise directs. Final disposition shall be
24 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
25 with or without prejudice; and (2) final judgment herein after the completion and
26
                                              -5-
27
28
 1 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 2 including the time limits for filing any motions or applications for extension of
 3 time pursuant to applicable law.
 4         5. DESIGNATING PROTECTED MATERIAL
 5
           5.1 Exercise of Restraint and Care in Designating Material for Protection.
 6
     Each Party or Non-Party that designates information or items for protection under
 7
     this Order must take care to limit any such designation to specific material that
 8
     qualifies under the appropriate standards. The Designating Party must designate for
 9
     protection only those parts of material, documents, items, or oral or written
10
     communications that qualify so that other portions of the material, documents,
11
     items, or communications for which protection is not warranted are not swept
12
     unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
13
     designations are prohibited. Designations that are shown to be clearly unjustified
14
     or that have been made for an improper purpose (e.g., to unnecessarily encumber
15
     the case development process or to impose unnecessary expenses and burdens on
16
     other parties) may expose the Designating Party to sanctions. If it comes to a
17
     Designating Party’s attention that information or items that it designated for
18
     protection do not qualify for protection, that Designating Party must promptly
19
     notify all other Parties that it is withdrawing the inapplicable designation.
20
21         5.2 Manner and Timing of Designations. Except as otherwise provided in

22 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24 under this Order must be clearly so designated before the material is disclosed or
25 produced.
26
                                               -6-
27
28
 1         Designation in conformity with this Order requires: (a) for information in
 2 documentary form (e.g., paper or electronic documents, but excluding transcripts
 3 of depositions or other pretrial or trial proceedings), that the Producing Party affix
 4 at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 5 legend”), to each page that contains protected material. If only a portion or portions
 6 of the material on a page qualifies for protection, the Producing Party also must
 7 clearly identify the protected portion(s) (e.g., by making appropriate markings in
 8 the margins).
 9         A Party or Non-Party that makes original documents available for inspection
10 need not designate them for protection until after the inspecting Party has indicated
11 which documents it would like copied and produced. During the inspection and
12 before the designation, all of the material made available for inspection shall be
13 deemed “CONFIDENTIAL.”
14
           After the inspecting Party has identified the documents it wants copied and
15
     produced, the Producing Party must determine which documents, or portions
16
     thereof, qualify for protection under this Order. Then, before producing the
17
     specified documents, the Producing Party must affix the “CONFIDENTIAL
18
     legend” to each page that contains Protected Material. If only a portion or portions
19
     of the material on a page qualifies for protection, the Producing Party also must
20
     clearly identify the protected portion(s) (e.g., by making appropriate markings in
21
     the margins).
22
23         (b) for testimony given in depositions that the Designating Party identify the

24 Disclosure or Discovery Material on the record, before the close of the deposition
25 all protected testimony.
26
                                             -7-
27
28
 1        (c) for information produced in some form other than documentary and for
 2 any other tangible items, that the Producing Party affix in a prominent place on the
 3 exterior of the container or containers in which the information is stored the legend
 4 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5 protection, the Producing Party, to the extent practicable, shall identify the
 6 protected portion(s).
 7        5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8 failure to designate qualified information or items does not, standing alone, waive
 9 the Designating Party’s right to secure protection under this Order for such
10 material. Upon timely correction of a designation, the Receiving Party must make
11 reasonable efforts to assure that the material is treated in accordance with the
12 provisions of this Order.
13
         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
14
15       6.1 Timing of Challenges. Any Party or Non-Party may challenge a

16 designation of confidentiality at any time that is consistent with the Court’s
17 Scheduling Order.
18        6.2 Meet and Confer. The Challenging Party shall initiate the dispute
19 resolution process under Local Rule 37-1, et seq., or follow the procedures for
20 informal, telephonic discovery hearings on the Court’s website.
21        6.3 The burden of persuasion in any such challenge proceeding shall be on
22 the Designating Party. Frivolous challenges, and those made for an improper
23 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
24 parties) may expose the Challenging Party to sanctions. Unless the Designating
25 Party has waived or withdrawn the confidentiality designation, all parties shall
26
                                            -8-
27
28
 1 continue to afford the material in question the level of protection to which it is
 2 entitled under the Producing Party’s designation until the Court rules on the
 3 challenge.
 4         7. ACCESS TO AND USE OF PROTECTED MATERIAL
 5
           7.1 Basic Principles. A Receiving Party may use Protected Material that is
 6
     disclosed or produced by another Party or by a Non-Party in connection with this
 7
     Action only for prosecuting, defending, or attempting to settle this Action. Such
 8
     Protected Material may be disclosed only to the categories of persons and under
 9
     the conditions described in this Order. When the Action has been terminated, a
10
     Receiving Party must comply with the provisions of section 13 below (FINAL
11
     DISPOSITION).
12
13         Protected Material must be stored and maintained by a Receiving Party at a

14 location and in a secure manner that ensures that access is limited to the persons
15 authorized under this Order.
16         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
17 otherwise ordered by the court or permitted in writing by the Designating Party, a
18 Receiving     Party   may    disclose   any    information   or   item   designated
19 “CONFIDENTIAL” only to:
20         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
21 as employees of said Outside Counsel of Record to whom it is reasonably
22 necessary to disclose the information for this Action;
23
           (b) the officers, directors, and employees (including House Counsel) of the
24
     Receiving Party to whom disclosure is reasonably necessary for this Action;
25
26
                                            -9-
27
28
 1         (c) Experts (as defined in this Order) of the Receiving Party to whom
 2 disclosure is reasonably necessary for this Action and who have signed the
 3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         (d) the court and its personnel;
 5
           (e) court reporters and their staff;
 6
 7         (f) professional jury or trial consultants, mock jurors, and Professional

 8 Vendors to whom disclosure is reasonably necessary for this Action and who have
 9 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10         (g) the author or recipient of a document containing the information or a
11 custodian or other person who otherwise possessed or knew the information;
12         (h) during their depositions, witnesses and attorneys for witnesses in the
13 Action to whom disclosure is reasonably necessary provided: (1) the deposing
14 party requests that the witness sign the form attached as Exhibit A hereto; and (2)
15 they will not be permitted to keep any confidential information unless they sign the
16 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
17 agreed by the Designating Party or ordered by the court. Pages of transcribed
18 deposition testimony or exhibits to depositions that reveal Protected Material may
19 be separately bound by the court reporter and may not be disclosed to anyone
20 except as permitted under this Stipulated Protective Order; and
21
           (i) any mediator or settlement officer, and their supporting personnel,
22
     mutually agreed upon by any of the parties engaged in settlement discussions.
23
24         8.   PROTECTED          MATERIAL              SUBPOENAED   OR   ORDERED

25 PRODUCED IN OTHER LITIGATION
26
                                                  -10-
27
28
 1        If a Party is served with a subpoena or a court order issued in other litigation
 2 that compels disclosure of any information or items designated in this Action as
 3 “CONFIDENTIAL,” that Party must:
 4        (a) promptly notify in writing the Designating Party. Such notification shall
 5 include a copy of the subpoena or court order;
 6
          (b) promptly notify in writing the party who caused the subpoena or order to
 7
   issue in the other litigation that some or all of the material covered by the subpoena
 8
   or order is subject to this Protective Order. Such notification shall include a copy
 9
   of this Stipulated Protective Order; and
10
11        (c) cooperate with respect to all reasonable procedures sought to be pursued

12 by the Designating Party whose Protected Material may be affected. If the
13 Designating Party timely seeks a protective order, the Party served with the
14 subpoena or court order shall not produce any information designated in this action
15 as “CONFIDENTIAL” before a determination by the court from which the
16 subpoena or order issued, unless the Party has obtained the Designating Party’s
17 permission. The Designating Party shall bear the burden and expense of seeking
18 protection in that court of its confidential material and nothing in these provisions
19 should be construed as authorizing or encouraging a Receiving Party in this Action
20 to disobey a lawful directive from another court.
21        9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22 PRODUCED IN THIS LITIGATION
23        (a) The terms of this Order are applicable to information produced by a Non-
24 Party in this Action and designated as “CONFIDENTIAL.” Such information
25 produced by Non-Parties in connection with this litigation is protected by the
26
                                            -11-
27
28
 1 remedies and relief provided by this Order. Nothing in these provisions should be
 2 construed as prohibiting a Non-Party from seeking additional protections.
 3        (b) In the event that a Party is required, by a valid discovery request, to
 4 produce a Non-Party’s confidential information in its possession, and the Party is
 5 subject to an agreement with the Non-Party not to produce the Non-Party’s
 6 confidential information, then the Party shall:
 7
                 (1) promptly notify in writing the Requesting Party and the Non-Party
 8
     that some or all of the information requested is subject to a confidentiality
 9
     agreement with a Non-Party;
10
11               (2) promptly provide the Non-Party with a copy of the Stipulated

12 Protective Order in this Action, the relevant discovery request(s), and a reasonably
13 specific description of the information requested; and
14               (3) make the information requested available for inspection by the
15 Non-Party, if requested.
16        (c) If the Non-Party fails to seek a protective order from this court within 14
17 days of receiving the notice and accompanying information, the Receiving Party
18 may produce the Non-Party’s confidential information responsive to the discovery
19 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
20 not produce any information in its possession or control that is subject to the
21 confidentiality agreement with the Non-Party before a determination by the court.
22 Absent a court order to the contrary, the Non-Party shall bear the burden and
23 expense of seeking protection in this court of its Protected Material.
24
        10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25
26
                                            -12-
27
28
 1        If a Receiving Party learns that, by inadvertence or otherwise, it has
 2 disclosed Protected Material to any person or in any circumstance not authorized
 3 under this Stipulated Protective Order, the Receiving Party must immediately (a)
 4 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
 5 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 6 the person or persons to whom unauthorized disclosures were made of all the terms
 7 of this Order, and (d) request such person or persons to execute the
 8 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 9 A.
10        11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11 PROTECTED MATERIAL
12
          When a Producing Party gives notice to Receiving Parties that certain
13
   inadvertently produced material is subject to a claim of privilege or other
14
   protection, the obligations of the Receiving Parties are those set forth in Federal
15
   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
16
   whatever procedure may be established in an e-discovery order that provides for
17
   production without prior privilege review. Pursuant to Federal Rule of Evidence
18
   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
19
   of a communication or information covered by the attorney-client privilege or
20
   work product protection, the parties may incorporate their agreement in the
21
   stipulated protective order submitted to the court.
22
23        12. MISCELLANEOUS

24        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
25 person to seek its modification by the Court in the future.
26
                                            -13-
27
28
 1        12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2 Protective Order no Party waives any right it otherwise would have to object to
 3 disclosing or producing any information or item on any ground not addressed in
 4 this Stipulated Protective Order. Similarly, no Party waives any right to object on
 5 any ground to use in evidence of any of the material covered by this Protective
 6 Order.
 7        12.3 Filing Protected Material. A Party that seeks to file under seal any
 8 Protected Material must comply with Civil Local Rule 79-5. Protected Material
 9 may only be filed under seal pursuant to a court order authorizing the sealing of the
10 specific Protected Material at issue. If a Party’s request to file Protected Material
11 under seal is denied by the court, then the Receiving Party may file the information
12 in the public record unless otherwise instructed by the court.
13
          13. FINAL DISPOSITION After the final disposition of this Action, within
14
   60 days, each Receiving Party must return all Protected Material to the Producing
15
   Party or destroy such material. As used in this subdivision, “all Protected Material”
16
   includes all copies, abstracts, compilations, summaries, and any other format
17
   reproducing or capturing any of the Protected Material. Whether the Protected
18
   Material is returned or destroyed, the Receiving Party must submit a written
19
   certification to the Producing Party (and, if not the same person or entity, to the
20
   Designating Party) by the 60 day deadline that (1) identifies (by category, where
21
   appropriate) all the Protected Material that was returned or destroyed and (2)
22
   affirms that the Receiving Party has not retained any copies, abstracts,
23
   compilations, summaries or any other format reproducing or capturing any of the
24
   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
25
26
                                            -14-
27
28
 1 an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3 reports, attorney work product, and consultant and expert work product, even if
 4 such materials contain Protected Material. Any such archival copies that contain or
 5 constitute Protected Material remain subject to this Protective Order as set forth in
 6 Section 4 (DURATION).
 7        14. Any violation of this Order may be punished by any and all appropriate
 8 measures including, without limitation, contempt proceedings and/or monetary
 9 sanctions.
10
          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
12
13        DATED __February 26, 2019_____________

14        _/s/ Joseph R. Manning, Jr.________________
15        Attorneys for Plaintiffs

16        DATED:__February 26, 2019______________
17
          _/s/ Bradley J. Leimkuhler__ ______________
18        Attorneys for Defendant
19
          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21                February 27, 2019
          DATED:________________________
          DATED:________________

22        _____________________________________
          ____
             ______________  ______
                                  ___
23              KAREN
          HON. KA AREN E. SCOTT
          United States District/Magistrate Judge
24
25
26
                                            -15-
27
28
 1                 Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)

 2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
   attest that all signatories listed, and on whose behalf the filing is submitted, concur
 3 in the filing’s content and have authorized the filing.
 4
 5
 6 Dated: February 26, 2019          MANNING LAW, APC

 7
 8                                   By: /s/ Joseph R. Manning Jr., Esq.
                                        Joseph R. Manning Jr., Esq.
 9                                      Michael J. Manning, Esq
10                                      Craig G. Cote, Esq.
                                        Osman M. Taher, Esq.
11                                         Attorneys for
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                             -16-
27
28
 1                                         EXHIBIT A

 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
          I, _____________________________ [print or type full name], of
 4 __________________________________ [print or type full address], declare
 5 under penalty of perjury that I have read in its entirety and understand the
   Stipulated Protective Order that was issued by the United States District Court for
 6 the Central District of California on [date] in the case of Filardi, et al. v. The
 7 Resort at Pelican Hill LLC, Case No. 8:18-cv-00560-CJC-KES. I agree to comply
   with and to be bound by all the terms of this Stipulated Protective Order and I
 8 understand and acknowledge that failure to so comply could expose me to
 9 sanctions and punishment in the nature of contempt. I solemnly promise that I will
   not disclose in any manner any information or item that is subject to this Stipulated
10 Protective Order to any person or entity except in strict compliance with the
11 provisions of this Order. I further agree to submit to the jurisdiction of the United
   States District Court for the Central District of California for the purpose of
12 enforcing the terms of this Stipulated Protective Order, even if such enforcement
13 proceedings occur after termination of this action.
14         I hereby appoint __________________________ [print or type full name]
15 of _______________________________________ [print or type full address and
   telephone number] as my California agent for service of process in connection with
16 this action or any proceedings related to enforcement of this Stipulated Protective
17 Order.
18        Date: ______________________________________
19
          City and State where sworn and signed: _____________________________
20
21        Printed name: _______________________________
22        Signature: __________________________________
23
24
25
26
                                            -17-
27
28
